DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,716,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kory Christensen (Reg. No. 43548) on 6/10/21.

The application has been amended as follows:
Claim 1 (currently amended): An ultrasonic medical monitoring device, comprising: 
at least one ultrasonic probe that scans a test subject to acquire an echo signal; 
a blood pressure measuring device that measures a blood pressure parameter of a peripheral artery of the test subject; 
a processor configured to receive the echo signal and process the echo signal to obtain a blood flow parameter, and to calculate a myocardial mechanic parameter that represents a synchronous coupling of a circulatory system of left ventricle-aorta-peripheral arteries circulation according to the blood flow parameter and the blood pressure parameter; and 
a display device that is coupled to the processor and displays the myocardial mechanic parameter; 
arterial blood pressure (ABP)

Claim 9 (currently amended): An ultrasonic medical monitoring method implemented in an ultrasonic medical monitoring device, comprising: 
scanning, via an ultrasonic probe, a test subject to acquire an echo signal; 
measuring, via a blood pressure measuring device, a blood pressure parameter of a peripheral artery of the test subject; 
receiving, via a processor, the echo signal and processing the echo signal to obtain a blood flow parameter, and calculating a myocardial mechanic parameter that represents a synchronous coupling of a circulatory system of left ventricle-aorta-peripheral arteries circulation according to the blood flow parameter and the blood pressure parameter; and 
displaying, via a display device, the myocardial mechanic parameter, 
wherein the myocardial mechanic parameter is selected from a group consisting of a-slope of an ascending branch of an arterial blood pressure (ABP)

Allowable Subject Matter
Claims 1-15 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The closest pieces of prior art are Datta (Saurabh Datta, US 2013/0245441), Donaldson (Brenda Donaldson et al., US 20070276196) and Ganong (Ganong WF. Review of Medical Physiology. Norwalk, CT: Appleton & Lange; 1987:467; as reprinted as Fig. 24.6 on "Cardiovascular Physiology: Integrative Function | Anesthesia Key", https://aneskey.com/cardiovascular-physiology-integrative-function/, viewed on 9/11/2019) and Vezina (Daniel Vezina, US 20110270089). These references show ultrasound measurements being taken along with blood pressure measurements (other devices can be connected as well) connected to each other and/or a monitoring station (aka base, computer etc.). Additionally, these references disclose the use of the measurements to derive secondary measurements (For example see Datta [0068]). An interpretation of the references individually and combined does not explicitly teach the combined elements of the claimed invention, in particular the specific derived data being presented. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         
/ALLEN PORTER/               Primary Examiner, Art Unit 3792